                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                              4:09CR3091

       vs.
                                                 MEMORANDUM AND ORDER
JOBITA WILLETTA AVERY,

                    Defendant.


       Pending before me is a request that I reduce the defendant’s sentence under
the First Step Act. After careful consideration, including a review of the Act, the
presentence report, the briefs, the revised 2019 worksheet from the probation office,
filing no. 410, and the statutory goals of sentencing, I will deny the pending motion
in the exercise of my discretion, although the defendant is eligible for a reduction.

       I am informed by the probation officer that the defendant will shortly be
released from custody1 and begin to serve her five-year term of supervised release.
I could reduce that term at this time, but I think it is unwise to do so. However, as I
have done in the past, I am not averse to terminating supervised release early in
appropriate cases once the defendant has proven that she has complied with
supervised release conditions and is no longer in need of supervision. But that time
has not yet come.

      IT IS ORDERED that the motion to revise the sentencing worksheet, Filing
no. 405, is denied as moot since the worksheet was revised at Filing no. 410. The




      1
        A supervisory probation officer has informed me that her release date is
February 26, 2020. In Filing no. 407 at CM/ECF p. 10, her counsel advises me that
she was placed at a residential reentry center on July 19, 2019.
motion to reduce sentence under the First Step Act, filing no. 406, is denied in the
exercise of my discretion.

      Dated this 20th day of February, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         2
